Exhibit Unaudited Pro Forma Condensed Combined Financial Statements The following unaudited pro forma condensed consolidated financial statements contain Verso Technologies, Inc’s(“Verso”) results of operations for the nine months ended September30, 2007 and the year ended December31, 2006 and balance sheet as of September30, 2007, after giving effect Verso's acquisition transaction of the Network Infrastructure division ("NI") of NMS CommunicationsCorp. (“NMS”). The unaudited pro forma statements of operations for the nine months ended September30, 2007 and the year ended December31, 2006 give effect to the acquisition transaction as if the transactions had occurred on January1, 2006. The unaudited pro forma balance sheet as of September30, 2007 gives effect to the acquisition transaction as if the transactions had occurred as of September30, 2007. The unaudited pro forma financial statements are based on Verso’s historical condensed consolidated financial statements and the statements of revenues and direct expenses ofNI. They reflect the use of the purchase method of accounting. Verso has used common valuation techniques to value the assets to be acquired. The liabilities recorded have been based on the most current information available. Accordingly, the information presented may differ from the final amounts Verso will record; however, in our opinion, the final purchase price allocations will not differ significantly from the information presented. In our opinion, all adjustments have been made that are necessary to present fairly the pro forma data. The unaudited pro forma condensed combined statements of operations do not give effect to any potential cost savings or other operating efficiencies that could result from the acquisition, nor any non-recurring expense resulting from the transaction or any additional costs that could be required post-acquisition.
